Gregory, Justice.
Appellant Dan Boddie, pro se, appeals from the denial of his action for a writ of mandamus to compel the State to provide him with a copy of the record of his original conviction. The trial court did not abuse its discretion in denying the writ because there is no absolute constitutional or statutory right to a transcript for use in a collateral attack on a conviction. United States v. MacCollom, 426 U. S. 317 (96 SC 2086, 48 LE2d 666) (1976); Judge v. State, 255 Ga. 174 (338 SE2d 282) (1985).

Judgment affirmed.


All the Justices concur.